DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 12-17 and 31, drawn to a system for early detection of a diabetic foot ulcer based on temperature asymmetry estimation in feet.
Group II, claims 18-20, drawn to an apparatus for detection of a health disorder based on temperature asymmetry estimation in contralateral or reference body parts.
Group III, claims 21-30, drawn to a system for early detection of a diabetic foot ulcer based on temperature asymmetry estimation in feet.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, there is a discrepancy between the “stand” claimed by group I, and the “base” and “body part rest support” claimed by group II. According to the system of group I, the “stand” is “configured to rest on a surface” and has “a body part rest support configured to support feet;” as recited in claim 12. Meanwhile group II recites the limitation “a base configured to rest on a surface”, and “a body part rest support configured to support an inspected body part”, as separate components in claim 18. Additionally, group I is configured to support feet, whereas group II may support any extremity, joint or other anatomical feature that possesses a contralateral side as a reference control (e.g. the fingers and hand, shoulder, knee, etc.).

Similarly, groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, there is a discrepancy between the “stand” claimed by group III, and the “base” and “body part rest support” claimed by group II. According to the system of group III, the “stand” is “configured to rest on a surface” and has “a body part rest support configured to support feet;” as recited in claim 21. Meanwhile group II recites the limitation “a base configured to rest on a surface”, and “a body part rest support configured to support an inspected body part”, as separate components in claim 18. Additionally, group III is configured to support feet, whereas group II may support any extremity, joint or other anatomical feature that possesses a contralateral side as a reference control (e.g. the fingers and hand, shoulder, knee, etc.).

Groups I and III lack unity of invention because the groups differ because the groups do not share the same or corresponding technical feature. Specifically, group I possesses a network access device configured to transmit data indicating detection to a remote device of a healthcare worker as recited in claim 31. Group III meanwhile possesses a network access device configured to transmit the thermogram and the optical image to the processor of the system, as found in claim 29. Group III does not transmit the detection information, and transfers the image information within the system. Group I however alerts a new remote device.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/           Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/           Supervisory Patent Examiner, Art Unit 3793